DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al. (US Patent 5,445,910).
Ishikawa teaches a toner comprising colorant particles comprising a binder resin, a colorant and a wax as well as organic fine particles as external additives (Abstract).  The organic fine particles are taught to be crosslinked particles comprising a fluorinated monomer and an additional monomer having two or more vinyl polymerizable groups, such as divinyl benzene (see Col. 4 ln. 1 through Col. 5 ln. 40).  The content of the divinyl benzene crosslinking additive is taught to be from 0.1 to 30 wt % of the total monomers (Col. 5 ln. 38-40).  The organic fine particle may further comprise a monomer having C/O ratio of above 4 as Ishikawa teaches the use of a (meth)acrylic acid alkyl ester comonomer, which would have a ratio of above 4 when the alkyl is an butyl group (Col. 5 ln. 12-18).  The fluorinated monomer is taught to comprise trifluoroethylmethacrylate (see Formula 1 of Col. 5 and Col. 5 ln. 55-60).  Additionally, Ishikawa teaches the use of a nitrogen-containing vinyl type compound as an additional monomer, which will function as a charge control agent (Col. 5 ln. 4-18).  The content of such a monomer is taught to be less than 45% by weight as the copolymer of Ishikawa is taught to comprise the monomer of Formula 1 in an amount of greater than 55% by weight (Col. 5 ln. 19-23) and the crosslinking agent in an amount of from 0.1 to 30% by weight (Col. 5 ln. 38-40).  Ishikawa further teaches the use of an acrylate based charge control agent monomer as well (Col. 5 ln. 12-18).  The organic fine particles are taught to have a particle size of from 50 to 500 nm, preferably 50 to 300 nm (Col. 6 ln. 1-5).  The colorant particles (toner particles) are taught to have a particle size within the range of 4 to 10 micrometer (Col. 6 ln. 57-65).  Ishikawa further teaches the use of metal oxide particles as additional external additives, such as silica and titania (Col. 6 ln. 66 through Col. 7 ln. 3).  The toner particles are also taught to be paired with carrier particles to form a two component developer (Col. 7 ln. 5-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US Patent 5,445,910) in view of Lee et al. (US PGP 2009/0311618).
The complete discussion of Ishikawa above is included herein.  Ishikawa teaches the use of silica particles as an additional external additive but is silent regarding suitable particle sizes of said silica particles.
Lee teaches a toner comprising an external additive package comprising organic particles and silica particles having a particle size of from 5 to 20 nm (Abstract).  Lee teaches that utilizing silica particles within this particle size range prevents agglomeration of the toner particles by preventing the silica particles from embedding in the toner particle surface while still improving the lubricity (flowability) of the toner particles ([0060]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have imparted the silica particles of Ishikawa et al. with a particle size within the range taught by Lee et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        10/22/2022